DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show an oil ring for an internal combustion engine having the details, as set forth in claims that include elements such as being mounted in a ring groove formed in a piston assembly and having an outer peripheral surface slidably coupled to a cylinder inner wall, and comprising: a ring-shaped body; a compression portion protruding from an upper portion of the body and in close contact with the cylinder inner wall; a scraper portion protruding from a lower portion of the body and in close contact with the cylinder inner wall; an oil suction portion being a space formed between the compression portion and the scraper portion to collect and discharge oil into the body; and a wear-resistant reinforcement layer formed on the outer peripheral surface of the oil ring for an internal combustion engine, the outer peripheral surface being slidably coupled to the cylinder inner wall; wherein the compression portion includes: a compression portion outer peripheral surface in close contact with and slidably coupled to the cylinder inner wall for facing toward a cylinder liner; a compression portion first surface connected to an upper portion of the compression portion outer peripheral surface for facing toward a combustion chamber; a compression portion second surface connected to a lower portion of the compression portion outer peripheral surface for facing toward a crankcase; and a compression portion curved portion formed at a connection portion of the compression portion first surface and the compression portion outer peripheral surface and having a predetermined curve, and the compression portion curved portion has a thickness smaller than that of the wear-resistant reinforcement layer to be formed in a region where the wear-resistant reinforcement layer is formed..  Relevant references, such as Mummert (US 1,567,452) disclose an oil ring (i.e. the oil ring D of Mummert. Examiner notes that this claim requires the combination of the oil ring, as well as the piston assembly with the piston having a ring groove and a cylinder with a cylinder inner wall) for an internal combustion engine (see page 1 lines 11-15 describing this intended use), mounted in a ring groove (i.e. the groove B, which Examiner notes is positively required for infringement to occur by this recitation) formed in a piston assembly (i.e. the assembly as seen in Fig. 1, etc. including at least piston A, which Examiner notes is positively required for infringement to occur by this recitation) and having an outer peripheral surface (i.e. the outer periphery of the piston as seen in Fig. 1) slidably coupled to a cylinder inner wall (as described in page 1, lines 15-26, etc., which cylinder inner wall Examiner notes is positively required for infringement to occur by these recitations), the oil ring for an internal combustion engine 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675